DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant is required to provide portions of the original filed disclosure that support each of these limitations. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Also, the term "near real-time" in claim 17 is a relative term which renders the claim indefinite.  The term "near real-time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 18-23 are similarly rejected by dependency on claim 17.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 4-6, 8-19 and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bisbee et al (USPN 5615268).

Re claims 4, 6, 8-11, 13, 14, 16, 17, 19 and 21-24: Bisbee teaches a method comprising:
granting by a processor of a computing device, at least one level of security for access to at least one electronic document that is to be signed with an online digital signature, wherein the granting by a processor of the computing device the at least one level of security comprises assigning a digital security key to a first computing device to initiate the digital signing of the at least one electronic document with an online digital signature verifiable electronically by the processor of the computing device via digital certificate authentication (abstract, col. 3, lines 49-57);
validating by the processor of the computing device a first authentication (col. 2, lines 45-56, col. 4, lines 15-26);
in response to the validation of the first authentication, enabling by the processor of the computing device a real time communication session with the first computing device (col. 5, lines 27-41); and validating by the processor of the computing device a second third party identification authentication during the real time or near real time communication session with the first computing device in response to the validating of the first identification authentication (col. 5, lines 27-41), receiving by the processor of the computing device the online digital signature applied to the electronic document, thereby preventing alteration of the online digital signature applied to the electronic document (col. 2, lines 45-56, col. 4, lines 15-26, col. 5, lines 27-41, figs. 6b).

Re claims 5, 12, 15 and 18: Bisbee teaches applying a notarization to the electronic document prior to applying the digital certificate (col. 8, lines 4-11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisbee.
Re claims 7 and 20: Bisbee does not explicitly teach recording by the processor of the computing device one of audio and video during at least a portion of the real time or near real time communication. 
.

	
Response to Arguments

Applicant's arguments filed 9/7/2020 have been fully considered but they are not persuasive.
Firstly, Examiner hereby incorporates the entire section of the Examiner’s “Response to Argument” in the office action mailed on 10/03/2019.
Re 112(a), Applicant has not identified specific portions of the original filed disclosure that teach each and every limitation of these claims as requested in the previous office action.
Re 112(b), Applicant has not disclosed the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed invention. There is no disclosure of any particular structure, either explicitly or inherently, the recited functions.
Applicant cites paragraphs 69 for multiple types of identification authentication, paragraph 74 for real time or near real time status of brokers, and paragraphs 78 and 92 for types of authentication and digital signatures and certificates. It is not clear how these cited portions support at least the claim limitation “enabling by the processor of the computing device a real time or near real-time communication session with the first computing device and validating by 
Applicant further argues that Bisbee fails to teach “enabling by the processor of the computing device a real time or near real-time communication session with the first computing device and validating by the processor of the computing device a second identification authentication during the real time or near real-time communication session with the first computing device in response to validating the first identification authentication.” 
Examiner respectfully disagrees. As indicated above, there is no support for this limitation in the original disclosure. Even, assuming there is support, Bisbee teaches this limitation at col. 5, lines 27-41, that is, providing real time access to documents by authorized parties whose identities are similarly authenticated.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691